                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

    ANA ALBERTO, et al.,

              Plaintiffs,

              v.                                                     Case No. 19-2135-CM

    HILL’S PET NUTRITION, INC.,

              Defendant.


                                                     ORDER

         On March 19, 2019, a Motion to Consolidate and for Appointment of Interim Class

Counsel was filed in Case No. 19-2118-DDC-JPO, Johnson, et al. v. Hill’s Pet Nutrition, Inc.

(ECF No. 4). The motion sought consolidation of that case with four other cases (including this

one) pending in this district against the same defendant: Case No. 19-2110-CM-TJJ, Brown v.

Hill’s Pet Nutrition, Inc.; Case No. 19-2121-KHV-KGG, Johnson, et al. v. Hill’s Pet Nutrition,

Inc.;1 Case No. 19-2135-CM-JPO, Alberto, et al. v. Hill’s Pet Nutrition, Inc.; and Case No. 19-

2149-KHV-KGG, Schwegmann, et al. v. Hill’s Pet Nutrition, Inc. A certificate of service indicates

the motion was served on counsel in all related cases.

         The court intends to defer ruling on the issue of appointment of interim class counsel until

after ruling on the issue of consolidation. Should a party in this case wish to be heard on the issue

of consolidation, the party is directed to file a response to this order, stating its position, on or

before April 12, 2019. If the court consolidates the cases, the court will set a separate briefing

schedule on the issue of appointment of interim class counsel.

         IT IS SO ORDERED.
1
 The plaintiff in Case No. 19-2118-DDC-JPO is Kristina Johnson, and the plaintiff in Case No. 19-2121-KHV-
KGG is David Johnson. They are represented by different attorneys, are citizens of different states, and do not
appear to have any relation to each other.
Dated March 29, 2019, at Kansas City, Kansas.

                                          __s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




                                      2
